Citation Nr: 1726047	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-14 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for cancer of the vocal cord.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1974 to July 1976 with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing in April 2017.  The transcript is of record.


FINDING OF FACT

The Veteran did not serve in Vietnam, it is not as likely as not that he was exposed to an herbicide agent, and no other event, injury or disease in service has been established that might relate to his cancer of the vocal cord. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for cancer of the vocal cord have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

"It is the veteran's 'general evidentiary burden' to establish all elements of his claim."  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that he suffered an injury or incurred a disease during service."  Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009).

A Veteran that had active service in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Certain disorders, if manifest to a degree of 10 percent or more, may be presumed to be service connected.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), a claimant is not precluded from establishing service connection with proof of actual causation, that is proof of exposure to herbicide agents that actually causes a disability.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  "But in demonstrating actual exposure [to herbicide agents], as with other factual predicates to establishing service connection, the burden of producing evidence is on the veteran."  Edmondson v. Shulkin, No. 2016-1591, --- F.3d ---, 2017 U.S. App. LEXIS 11047, at *6 (Fed. Cir. June 22, 2017).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran's service records indicate that he did not serve in Vietnam.  The Veteran's DD 214 indicated that the Veteran did not have any foreign or sea service.  It further reported the Veteran's military specialty as "recovery specialist," which it related to the civilian job of tow-truck operator.

In a September 2010 written statement, the Veteran reported that his job in service was to clean and repair tracked vehicles returning from Vietnam.  The Veteran expanded upon this in a July 2011 statement in which he reported that during service he took vehicles coming from Vietnam to a "decontamination area" where they washed the vehicles with solvents.  The Veteran further reported that they were not issued gloves or personal protective equipment.  The Veteran repeated these statements in an April 2012 written statement.

At the April 2017 Board hearing, the Veteran's spouse testified that the Veteran had told her that he washed vehicles in service coming from Vietnam.  The Veteran further testified that he did not have vocal cord problems in service, and his treatment for vocal cord cancer began in 2003.

The evidence, including the Veteran's statements and his DD 214, establishes that the Veteran did not serve in Vietnam.  Accordingly, it cannot be presumed that he was exposed to Agent Orange.

Although exposure to Agent Orange can be established by a fact found analysis, exposure has not been established.  The Veteran has testified that he cleaned vehicles coming back from Vietnam, but he has offered no other evidence as to the vehicles origin, whether the vehicles were contaminated with Agent Orange, or that he would have been exposed to Agent Orange if the vehicles did come from Vietnam.  The evidence does not establish that the Veteran was at least as likely as not exposed to Agent Orange.  

Absent Agent Orange exposure, the Veteran has not alleged another injury or disease in service, and the record does not contain an apparent injury or disease that may be related to the Veteran's vocal cord cancer.  As the evidence does not establish an in-service event, injury or disease, service connection must be denied.


ORDER

Entitlement to service connection for cancer of the vocal cord is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


